                     IN THE UNITED STATE DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION



IN RE:      AMERICAN MEDICAL SYSTEMS, INC.
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                                           MDL 2325


DONNA CUTSHAW,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:13-cv-13307

AMERICAN MEDICAL SYSTEMS, INC.,

                              Defendant.

                         MEMORANDUM OPINION AND ORDER

       On November 1, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death of

plaintiff Donna Cutshaw during the pendency of this action [ECF No. 14]. Defendant filed a

Motion to Dismiss Plaintiff Donna Cutshaw’s Complaint Pursuant to PTO 259 and FRCP 25(a)(1)

requesting dismissal of this case because the deceased plaintiff has not been substituted [ECF No.

19], and a Supplemental Motion to Dismiss with Prejudice [ECF No. 21]. There has been no

response to the defendant’s motions. Additionally, plaintiff’s counsel filed a Motion to Voluntarily

Dismiss with Prejudice Due to the Death of Plaintiff or in the Alternative, to Excuse Counsel’s

Attendance at the December 5, 2018 Mandatory Mediation [ECF No. 18]. In the Plaintiff’s

motion, counsel requests the dismissal of this case with prejudice because counsel had contacted

Karen Kalbfeld, Administrator of the Estate of Donna Cutshaw, who informed counsel that the

estate will not pursue Ms. Cutshaw’s case.
       Pretrial Order (“PTO”) # 259 filed in In re: American Medical Systems, Inc., Pelvic Repair

Sys. Prods. Liab. Litig., 2:12-md-2325 (“AMS 2325”) [ECF No. 6347] outlines the procedures

the court requires to either substitute a deceased party pursuant to Federal Rule of Civil Procedure

25(a), or to dismiss the deceased party from the civil action because of a failure to properly serve

and substitute the deceased party.

       The court FINDS that the Suggestion of Death did not comply with Rule 25(a) as it was

never properly served upon non-parties or a personal representative of the estate. Regardless, the

time period as set forth in PTO # 289 to substitute a party has since passed. Finally, counsel for

Ms. Cutshaw has indicated to the court that the estate does not intend to pursue this civil action.

Therefore, the court ORDERS that the plaintiff’s Motion to Voluntarily Dismiss with Prejudice

Due to the Death of Plaintiff or in the Alternative, To Excuse Counsel’s Attendance at the

December 5, 2018 Mandatory Mediation is GRANTED to the extent this case is DISMISSED

with prejudice and STRICKEN from the docket of this court, and DENIED as to any other relief

requested. Any remaining pending motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: December 18, 2019




                                                 2
